Claims 17-35 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20, 25-33 and 35 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Lagrange et al. (WO 2013/079528 A1).
Lagrange et al. (WO’ 528 A1) teaches a process for dyeing a hair comprising applying to the hair a dyeing composition B1 that comprises a direct dye 2-[(3-Aminopyrazolo[1,5-a]pyrid-2-yl)oxy]ethanol and tetrabutylammonium sulfate that reads on the claimed formula (A) in which, R1 to R4 are butyl (4-carbon atoms) groups and the anionic counterion is sulfate and wherein the tetrabutylammonium sulfate presents in the amount of 25% and as claimed in claims 17,  25-27, 29 (formula 16), 33 and 35 (see pages 37-38, Example 1, composition B1) and wherein the direct dyes also include anionic and cationic direct dyes of azines, phthalocyanine and azomethine dyes as claimed in claims 17 and 19-20  (see page 26, lines 10-25), wherein the cationic counterion is hydrogen sulfate as claimed in claim 18 (see claim 12) and wherein the compound of the prior art formula 1 is chosen from benzyltriethylammonium as claimed in claim 28 and claim 30 (compound 15) (see claim 12) and wherein the direct dyes present in the dyeing composition in the amounts of 0.005 to 5% as claimed in claim 31 (see page 27, line 15). Lagrange et al. (WO’ 528 A1) teaches the same direct dyes which inherently have the same solubility property as those claimed in claim 32. Lagrange et al. (WO’ 528 A1) teaches all the limitations of the instant claims. Hence, Lagrange et al. (WO’ 528 A1) anticipates the claims.
 Claim Rejections - 35 USC § 103
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Lagrange et al. (WO 2013/079528 A1) in view of David (US 2015/0113742 A1).
Lagrange et al. (WO’ 528 A1) teaches a process for dyeing a hair comprising applying to the hair a dyeing composition B1 that comprises a direct dye 2-[(3-Aminopyrazolo[1,5-a]pyrid-2-yl)oxy]ethanol and tetrabutylammonium sulfate that reads on the claimed formula (A) in which, R1 to R4 are butyl (4-carbon atoms) groups and the anionic counterion is sulfate and wherein the tetrabutylammonium sulfate presents in the amount of 25% (see pages 37-38, Example 1, composition B1) and wherein the direct dyes also include anionic and cationic direct dyes of azines, phthalocyanine and azomethine dyes as claimed (see page 26, lines 10-25).
The instant claims differ the teaching of Lagrange et al. (WO’ 528 A1) by reciting dyeing composition comprising direct dyes recited in claim 24 and wherein the pH of the dyeing composition in the range of 3 to 13 as claimed in claim 34.
David (US’ 742 A1) in analogous art of hair dyeing formulation, teaches a hair dyeing composition comprising direct dyes as claimed in claim 24 (see 15-19, formulae (II) to (IX)). Wherein the dyeing composition has pH in the range of 5 to 10 which is within the claimed range as claimed in claim 34 (see page 27, paragraph, 0331). 
 Therefore, in view of the teaching of the secondary reference of David (US’ 742 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the dyeing composition of Lagrange et al. (WO’ 528 A1) by incorporating the direct dyes as taught by David (US’ 742 A1) and to adjust the pH level of the dyeing composition to arrive at the claimed invention. Such a modification would have been obvious based on the teaching of David (US’ 742 A1) that refers to anionic direct dyes that improve dyeing properties, specially powerful, chromatic and/or remanent coloration of the hair with respect to external attacking factors (see page 1, paragraph, 0004), and, thus, the person of the ordinary skill in the art would be motivated to incorporate direct dyes of David (US’ 742 A1) in the dyeing composition of Lagrange et al. (WO’ 528 A1) with the reasonable expectation of success for improving the dyeing property of the composition and would expect such a dyeing composition to have similar property to those claimed, absent of unexpected results.  
Allowable Subject Matter
5	Claims 21-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record do not teach or disclose the claimed direct dyes as recited in claims 21-23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761